ADDvantage Technologies Appoints Communications Industry Veteran Tim Harden to
its Board of Directors


Farmers Branch, Texas, March 27, 2020 – ADDvantage Technologies Group, Inc.
(NASDAQ: AEY) (“ADDvantage Technologies” or the “Company”) today announced the
appointment of Tim Harden to its Board of Directors effective March 18, 2020.


“Tim’s extensive background in the communications industry and proven leadership
in large, complex organizations will be of tremendous value to our company as we
continue our efforts to expand our wireless business and aggressively pursue
opportunities in the rollout of 5G networks,” said CEO Joe Hart. “Tim has spent
decades navigating changes in the telecommunications space and worked with many
highly experienced leaders to develop a vast network of industry relationships.
We look forward to drawing upon his experience and contacts as we execute upon
our strategic vision.”


Mr. Harden has served in a number of roles in the communication industry in
various positions of leadership including more than 30 years with AT&T. He most
recently served as President of AT&T’s Worldwide Supply Chain, a $68 billion
operation with more than 58,000 suppliers and was also responsible for the
management of the largest private fleet of trucks and cars in the U.S. with over
95,000 vehicles. He currently serves on a number of advisory boards focused on
providing products and services in the communication space. During his tenure
with AT&T, he gained extensive operational and strategic knowledge while serving
in various areas of its business including President and CEO of AT&T West, an
$18 billion operation of nearly 40,000 employees, President of Network Services
for AT&T Southwest, and President of Data and Network Services for SBC
Operations as well as a series of executive assignments within AT&T’s
predecessor companies SBC and Pacific Telesis.


After graduating from the United States Naval Academy, Mr. Harden began his
career as an officer in the U.S. Navy. Following his active duty service, he
worked for Caterpillar Tractor Company before starting his career in the
telecommunication industry as a cable maintenance supervisor for Pacific Bell.


Mr. Harden is an inductee in the National Football Foundation and College Hall
of Fame as a scholar athlete and currently serves on the board of directors for
the San Francisco Chapter of this national organization. In 2007, he was named
as a Distinguished American by this group for his efforts to support its mission
to promote and develop the qualities of leadership, sportsmanship, competitive
zeal and the drive for academic excellence in America’s young people. This was
only the ninth time this honor has been awarded in the 70 years history of the
organization.


Mr. Harden is a retired Captain in the United States Navy Reserve and a past
Associate Professor at the University of Utah.

About ADDvantage Technologies Group, Inc.
ADDvantage Technologies Group, Inc. (Nasdaq: AEY) is a communications
infrastructure services and equipment provider operating a diversified group of
companies through its Wireless Infrastructure Services and Telecommunications
segments. Through its Wireless segment, Fulton Technologies provides turn-key
wireless infrastructure services including the installation, modification and
upgrading of equipment on communication towers and small cell sites for wireless
carriers, national integrators, tower owners and major equipment manufacturers.
Through its Telecommunications segment, Nave Communications and Triton Datacom
sell equipment and hardware used to acquire, distribute, and protect the
communications signals carried on fiber optic, coaxial cable and wireless
distribution systems. The Telecommunications segment also offers repair services
focused on telecommunication equipment and recycling surplus and related
obsolete telecommunications equipment.


ADDvantage operates through its subsidiaries, Fulton Technologies, Nave
Communications, and Triton Datacom. For more information, please visit the
corporate web site at www.addvantagetechnologies.com.


Cautions Regarding Forward-Looking Statements
The information in this announcement may include forward-looking statements. All
statements, other than statements of historical facts, which address activities,
events or developments that the Company expects or anticipates will or may occur
in the future, are forward-looking statements. These statements are subject to
risks and uncertainties, which could cause actual results and developments to
differ materially from these statements. A complete discussion of these risks
and uncertainties is contained in the Company’s reports and documents filed from
time to time with the Securities and Exchange Commission.


For further information:
Hayden IR
Brett Maas
(646) 536-7331
aey@haydenir.com